     Case 2:18-cv-00731-JAM-AC Document 57 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     WARREN CLEVELAND GREEN,                               Case No. 2:18-cv-0731 JAM AC P
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   R. ATIENZA, et al.,
16                                       Defendants.
17

18         The Court, having considered Defendants’ fourth motion to modify the discovery and

19   dispositive motion deadlines, and good cause having been found:

20         IT IS HEREBY ORDERED: Defendants’ motion is granted. The deadline to: (1)

21   complete Plaintiff’s deposition is extended to March 1, 2021; (2) compel Plaintiff’s deposition is

22   extended to March 8, 2021; and (3) file a dispositive motion is extended to May 12, 2021.

23   DATED: December 7, 2020
24

25

26

27

28
                                                       1
                                                                [Proposed] Order (2:18-cv-00731-JAM-AC (PC))
